Citation Nr: 0304079	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  99-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969.  
For service in the Republic of Vietnam, the veteran was 
awarded the Combat Infantryman Badge and the Air Medal, among 
others.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied service connection for 
hepatitis C.  During the pendency of this appeal, the veteran 
has been granted service connection for post-traumatic stress 
disorder with a 70 percent evaluation and to a total 
disability rating due to individual unemployability caused by 
service-connected disability.  This case with Remanded by the 
Board in September 2000 for the collection of medical records 
and conduct of VA examination and this development was 
completed and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of depending appeal has been requested or 
obtained.  

2.  Hepatitis C is first clinically demonstrated in January 
1995, some 26 years after the veteran was separated from 
service, and no competent clinical or other evidence relates 
hepatitis C, first demonstrated decades after service, to any 
incident, injury or disease of active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  The VCAA 
requires VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claimants and 
requires VA to notify claimants of the evidence necessary to 
substantiate claims.

A review the claims folder reveals that the RO has informed 
the veteran of the evidence necessary to substantiate his 
claim in the rating decision on appeal in October 1998, and 
in Statements of the Case issued in February 1999, July 1999, 
and January 2003.  The veteran was specifically informed of 
VA's duty to assist and notify in correspondence posted to 
him in November 2002, and again in the January 2003 
Supplemental Statement of the Case.  The veteran was 
specifically informed that evidence necessary to support his 
claim would include evidence of a diagnosis of hepatitis C 
during service, or showing symptoms of hepatitis C in 
service, or that he was exposed to certain risk factors for 
hepatitis C during service, and/or competent evidence 
relating a current diagnosis of hepatitis C to some incident 
or injury of active military service.  

The veteran was informed that his service medical records had 
been collected and that VA outpatient and hospital records 
were being collected in his behalf.  He was notified of the 
evidence collected and informed that the RO would assist him 
in collecting any other evidence which he might reasonably 
identify.  He was forwarded forms for authorization and 
consent to release for him to fill out so that the RO might 
collect any private medical evidence he identified.  All 
known and available medical evidence has been collected for 
review.  The veteran does not contend nor does the evidence 
on file indicates that there is any additional relevant 
evidence which is uncollected for review.  The veteran has 
been advised of the evidence he must submit and the evidence 
the VA would collect on his behalf.  Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The veteran was provided a VA 
examination with request for an opinion in accordance with 
VCAA in May 2001.  The duties to notify and assist under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
line-of-duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease the service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. §3.303 (b).

Facts:  The veteran filed his initial claim for service-
connected disability in May 1998, some 29 years after he was 
separated from service.  Among the issues claimed, was 
entitlement to service connection for hepatitis C.  All 
records identified by the veteran have been collected for 
review, and the veteran himself reported that he was 
initially treated by VA in 1994.  

The service medical records include an August 1966 
examination for enlistment.  This report contains a positive 
notation as to identifying body marks, scars, tattoos, but 
does not specify the mark being identified.  The service 
medical records contain no notations of injury or blood 
transfusion, nor is there indication of signs or symptoms of 
hepatitis as those symptoms are identified at 38 C.F.R. 
§ 4.115, Diagnostic Code 7354 (2002) (such as chronic 
fatigue, malaise, anorexia, vomiting, arthralgia, right upper 
quadrant pain).  The physical examination for separation does 
not note any identifying body marks, scars or tattoos.  
Hepatitis C was not identified during service.  

The first clinical diagnoses of hepatitis C is contained in a 
January 1995 record of VA hospitalization, some 26 years 
after the veteran was separated from service.  Subsequent 
clinical studies, bloods serologies and diagnostic testing 
has confirmed hepatitis C.  

The veteran has claimed his belief that hepatitis C is 
attributable either to immunization shots he received during 
service, or to his handling dead or wounded servicemen during 
service in Vietnam.

In August 1998, the veteran was provided a series of VA 
examinations, including a psychiatric examination which 
contains an extensive history provided by the veteran.  
Therein, the veteran reported that "on two occasions, he did 
have to help retrieve bodies of 'usually Special Forces 
units.'"  He later reported that he carried "about 12 
bodies."  The veteran also reported a long history of drug 
and alcohol use including methamphetamines from 1975 to 1985, 
cocaine for three years ending in 1990, and that he had used 
heroin and other controlled substances.  The veteran also 
reported during this examination that he had been married one 
time for six months in 1971, and that his second marriage, 
commencing in 1971, lasted for 10 years.

Pursuant to the Board's September 2000 remand, the veteran 
was provided a VA examination for hepatitis in May 2001.  It 
was noted that the veteran first obtained a hepatitis C 
diagnosis while in VA treatment for alcohol abuse in 1995.  
The claims folder was available and reviewed and the 
physician noted the veteran had an apparent history of 
alcoholic hepatitis with elevated liver function studies, but 
liver function testing returned to normal when he stopped 
using alcohol.  The veteran was also being followed in the 
liver clinic for a history of Barrett's esophagitis, 
gastroesophageal reflux, and hiatal hernia.  He was also 
followed for a history of tubular adenoma and colonic polyps.  
With regard to risk factors, the veteran denied any history 
of blood transfusion or of receiving blood products.  He had 
several tattoos.  One on his left chest "he got six years ago 
in Portland, one on his right forearm from 1966 in Georgia at 
a tattoo shop, and one on his left hand in 1957, which he did 
himself with some other people while in the military.  He 
cannot remember if they shared a needle or not."  The veteran 
denied any history of intravenous drug use.  He was married 
and his wife had tested negative for hepatitis C.  The 
veteran reported receiving immunizations during service and 
also having to carry dead or wounded soldiers whose bodies 
were bloody.  He had no wounds or injuries when carrying dead 
or wounded soldiers.  This physician confirmed hepatitis C. 
infection but reported that there were no symptoms 
specifically referable to hepatitis C.  There were mental 
health problems which were likely responsible for fatigue.  
This physician reported that with regard to risk factors for 
hepatitis C, the most likely risk factors included tattooing 
with possible needle-sharing while in Vietnam in the 1960's, 
and intranasal cocaine.  He reported that studies had shown 
in blood donors an increased risk of hepatitis C with history 
of intranasal cocaine use.  This physician stated that 
although the veteran reported exposure to wounded men during 
service, this seemed to be a less likely risk factor for 
hepatitis C than substance abuse and tattooing.

Analysis:  A preponderance of the evidence of record is 
against an award of service connection for hepatitis C.  
Hepatitis C is first clinically demonstrated in 1995, 
26 years after the veteran was separated from service.  
Hepatitis of any form, including hepatitis C was not 
diagnosed during or for many years after service.  No signs 
or symptoms attributable to hepatitis C are documented in the 
service medical records.  The veteran is not shown nor does 
he contend that he received any blood transfusions during 
service.  While the veteran has reported his belief that 
hepatitis C is attributable to either service immunizations 
or from handling dead and wounded soldiers during service, 
these causal origins are speculative in nature and the 
veteran is not competent to offer his own clinical opinion 
regarding the origin of hepatitis C, first diagnosed decades 
after service separation.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The May 2001 VA examination did indicate risk factors for 
hepatitis C included tattooing with possible needle-sharing 
while in Vietnam in the 1960's.  However, that examination 
report clearly indicated that the veteran performed a tattoo 
on his left hand in 1957, which he did himself with some 
other people while in the military, but the veteran is 
clearly not documented to have entered military service until 
August 1966.  The veteran also reported receiving a right 
forearm tattoo in 1966, which was during service.  However, 
while there is some indication that the veteran may have had 
a tattoo prior to service, the service separation examination 
does not document any tattoos of any kind.  It is noteworthy 
that the veteran reported receiving a tattoo six years prior 
to the VA examination, which would have been 1995, the same 
year the veteran was initially diagnosed with hepatitis C by 
competent clinical evidence.  

The VA physician also noted a risk factor for hepatitis C was 
the use of intranasal cocaine which is clearly documented to 
have occurred after service (and which is itself misconduct).  
Moreover, the veteran is clearly documented to have had a 
long history of alcohol and other substance abuse which 
occurred after service.  While the veteran reported during 
this examination that he had no intravenous drug use history, 
earlier VA psychiatric examination from July 1998 included 
the veteran's report of having used heroin in the past.  
Finally, the physician found that the risk factors for 
hepatitis C in exposure to injured and dead soldiers was a 
less likely risk factor during service, and noted that the 
veteran did not state, nor was he shown to be injured at 
these times.

Hepatitis C is first clinically shown in 1995, 26 years after 
the veteran was separated from service and no competent 
clinical evidence shows or strongly suggests that hepatitis C 
was first manifested during service or is otherwise 
attributable to some incident, injury or disease of active 
military service.  The greatest risk factors for incurrence 
of hepatitis C appears to be controlled substance use which 
occurred after military service, or possibly from tattooing, 
the most recent of which appears to have been performed at or 
near the time hepatitis C was first diagnosed in 1995.  While 
all clinical records known or identified by the veteran have 
been collected for review, it seems unlikely that hepatitis 
C, first clinically identified in 1995, could have originated 
during service some 26 years earlier, and never have resulted 
in symptoms sufficient to cause the veteran to seek 
diagnostic testing or treatment at a time closer to service 
separation.  That is, there is a complete absence of 
chronicity of symptoms or continuity of treatment for 
hepatitis C for many years after service.  A preponderance of 
the evidence is against the claim.  Reasonable doubt was 
considered but the evidence on file is not in relative 
equipoise.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for hepatitis C is denied.



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

